Per Curiam.
This was an action by the appellants against the appellee, to procure satisfaction to be entered upon a judgment previously recovered by Craig against the plaintiffs, in the same Court; and to restrain the levying of an execution issued upon the same judgment, alleging the payment thereof in full. Issue; trial by the Court; finding and judgment for the defendant.
The case is brought before us on the evidence. If a certain payment of $100 is embraced in a receipt given by Craig to the plaintiffs for $162TV°-0, the judgment is not fully paid; but if, on the contrary, the $100 proven to have been paid was not included in said receipt, but paid in addition to the amount specified therein, then the judgment is fully paid and satisfied. '
We have looked carefully into the evidence, and are of opinion that it does not sustain the finding; hence, the judg ment must be reversed.
The judgment is reversed, with costs. Cause remanded, &c.